UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAN GIURCA,                                                              12/9/2019
             Plaintiff,                               18-CV-11505 (PGG) (BCM)
      -against-
                                                      ORDER
MONTEFIORE HEALTH SYSTEM, INC., et
al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the conference held on December 9, 2019, it is

hereby ORDERED that:

      1. No later than December 13, 2019, counsel shall meet and confer in good faith to

         exchange all information needed for defendants to identify the 39 patient files

         requested by the plaintiff.

      2. No later than December 20, 2019, defendants shall review the requested records and

         counsel shall meet and confer again, in good faith, to determine whether and to what

         extent defendants can obviate the asserted need for one or more of the patient files at

         issue by stipulating to the facts alleged in the complaint concerning that patient.

      3. No later than January 10, 2020, the parties shall submit a joint status report updating

         the court on the following:

             a. Whether all requested patient files have been identified;

             b. Whether the parties' dispute as to some or all of the requested files has been

                  resolved;

             c. To the extent that the parties' dispute as to other files has not been resolved,

                  what stipulations have been offered, and why the parties disagree as to
                whether those stipulations are sufficient to obviate the asserted need for the

                relevant file.

      4. If defendants continue to contend that their facilities are covered by N.Y. Mental

         Hygiene Law § 33.13:

             a. Defendants shall submit admissible evidence showing that those facilities are

                "licensed or operated by the office of mental health or the office for people

                with developmental disabilities," id. § 33.13(a), or otherwise subject to the

                restrictions set forth § 33.13(c);

             b. The parties shall succinctly provide their views as to whether federal law,

                including the Federal Rules of Civil Procedure and regulations promulgated

                pursuant to the Health Insurance Portability and Accountability Act of 1996

                (see, e.g., 45 C.F.R. § 164.512), or New York law, including Mental Hygiene

                Law § 33.13, controls this Court's authority to order the production of the

                requested records.

Dated: New York, New York
       December 9, 2019
                                            SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
